690 P.2d 505 (1984)
298 Or. 171
Jeanne MOSER, Personal Representative of the Estate of Barbara A. Hampton, Deceased, Petitioner On Review,
v.
Clifford HAMPTON, Respondent On Review, and
Denise Marie Jayne, Defendant.
CA A27147; SC S30709.
Supreme Court of Oregon.
Argued and Submitted October 9, 1984.
Decided November 6, 1984.
Rehearing Denied December 11, 1984.
Michael A. Greene, Portland, argued cause for petitioner. With him on petition for review was Rosenthal & Greene, P.C., Portland.
Anna J. Brown, Portland, argued cause for respondent on review. With her on response to petition for review were I. Franklin Hunsaker, R.G. Stephenson, and Bullivant, Houser, Bailey, Pendergrass, Hoffman, O'Connell & Goyak, Portland.
Before PETERSON, Chief Justice, and LINDE, CAMPBELL, ROBERTS, CARSON, and JONES, Justices.
Affirmed by an equally divided court.